Title: Henry Dearborn to Thomas Jefferson, 6 November 1818
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Dear Sir,
            Boston
Novemr 6th 1818—
          
          On the 4th inst I had the pleasure of receiving your letter of the 27th of Octobr. Pikes expedition for exploring the Arkansa &c, was planned & directed entirely by Genl Wilkinson, while he was governor & Military commander of uper Louisiana, you had previously contemplated the sending an exploring party on that river but the fate of the party sent up the red river induced a suspension of the expedition on the Arkansa until some explanation could be had with the Spanish authorities in relation to the interruption of the party on the red river, and in the mean time Genl Wilkinson sent off the expedition under Pike. I recollect that you proposed a Mr Wilson to be Joined to the party that was intended for the Arkansa, and that I suggested a doubt as to the sufficiency of our funds for imploying any one in addition to the number previously proposed, but you thought, that, although our means were small, we might venture to imploy Wilson on moderate termes, and if the proposed expedition had been carried into effect, I presume that Mr Wilson would have been attached to the party.
          having no papers to assist my memory I can only state the facts according to my best recollection. but I am very certain that you had no agency or direction in Pikes expedition on the Arkansa, and that no exploring party was sent up the Arkansa by your direction.—
          As there has been a much greater intimacy between my Son & Stewart, than between Stewart & myself, I requested my Son to call on him and endeavour to obtain such frank & explisit information from him as you desire, an interview took place, and after many trifling excuses, for the long detention of the portrait, and its unfinished situation he said that he could not finish it in cold weather, but would certainly complete it in the Spring, we will endeavour to push him on, and if possible, compel him to finish it as early in the Spring as we can.—I most sincerely hope that your health is quite restored and that you may enjoy many more years in health & happiness. Mrs Dearborn joins me in kind regards to yourself, your excellent daughter, her Husband & children.
          H. Dearborn—
        